UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 11, 2007 CWABS Asset-Backed Certificates Trust 2007-12 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140960-08 CWABS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140960 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 95-4596514 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 4500 Park Granada, Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.Other Events. Item 8.01.Other Events. On August 13, 2007, CWABS, Inc. (the “Company”) entered into a Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of August 1, 2007, by and among the Company, as depositor, Countrywide Home Loans, Inc. (“CHL”), as a seller, Park Monaco Inc. (“Park Monaco”), as a seller, Park Sienna LLC (“Park Sienna”), as a seller, Countrywide Home Loans Servicing LP (“CHLS”), as master servicer, and The Bank of New York, as trustee (the “Trustee”), providing for the issuance of the Company’s Asset-Backed Certificates, Series 2007-12 (the “Certificates”).The Certificates were issued on August 13, 2007.Capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to them in the Pooling and Servicing Agreement. On September 11, 2007, the Company, CHL, Park Monaco, Park Sienna, CHLS and the Trustee entered into Amendment No. 1 to the Pooling and Servicing Agreement (the “Amendment”).The Amendment is attached hereto as Exhibit 4.1. Section 9.Financial Statements and Exhibits. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 4.1 Amendment No. 1 to Pooling and Servicing Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWABS, INC. By: /s/Elizabeth Chen Name: Elizabeth Chen Title: Senior Vice President Dated:September 14, 2007 3 Exhibit Index Exhibit No. Description 4.1 Amendment No. 1 to Pooling and Servicing Agreement 4
